Case 3:19-bk-30709   Doc 10    Filed 03/13/19 Entered 03/13/19 16:18:05   Desc Main
                              Document      Page 1 of 13
Case 3:19-bk-30709   Doc 10    Filed 03/13/19 Entered 03/13/19 16:18:05   Desc Main
                              Document      Page 2 of 13
Case 3:19-bk-30709   Doc 10    Filed 03/13/19 Entered 03/13/19 16:18:05   Desc Main
                              Document      Page 3 of 13
Case 3:19-bk-30709   Doc 10    Filed 03/13/19 Entered 03/13/19 16:18:05   Desc Main
                              Document      Page 4 of 13
Case 3:19-bk-30709   Doc 10    Filed 03/13/19 Entered 03/13/19 16:18:05   Desc Main
                              Document      Page 5 of 13
Case 3:19-bk-30709   Doc 10    Filed 03/13/19 Entered 03/13/19 16:18:05   Desc Main
                              Document      Page 6 of 13
Case 3:19-bk-30709   Doc 10    Filed 03/13/19 Entered 03/13/19 16:18:05   Desc Main
                              Document      Page 7 of 13
Case 3:19-bk-30709   Doc 10    Filed 03/13/19 Entered 03/13/19 16:18:05   Desc Main
                              Document      Page 8 of 13
Case 3:19-bk-30709   Doc 10    Filed 03/13/19 Entered 03/13/19 16:18:05   Desc Main
                              Document      Page 9 of 13
Case 3:19-bk-30709   Doc 10    Filed 03/13/19 Entered 03/13/19 16:18:05   Desc Main
                              Document     Page 10 of 13
Case 3:19-bk-30709   Doc 10    Filed 03/13/19 Entered 03/13/19 16:18:05   Desc Main
                              Document     Page 11 of 13
Case 3:19-bk-30709   Doc 10    Filed 03/13/19 Entered 03/13/19 16:18:05   Desc Main
                              Document     Page 12 of 13
Case 3:19-bk-30709   Doc 10    Filed 03/13/19 Entered 03/13/19 16:18:05   Desc Main
                              Document     Page 13 of 13
